Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application 17/075,070 is a continuation in part of Applications 16/033,164 (abandoned) and 16/597,083 (now US Patent 11,165,670 B2), with an effective priority date of 07/11/2018. 
Applicant’s amendment filed 09/08/2021 has been received and made of record.
Claims 1-20 have been canceled. New claims 21-40 have been added. 
The terminal disclaimer filed on 12/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,523,535 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims 21-40 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amended claims recite similar limitations to those of granted US Patent 10,523,535 B1 and are allowed under a similar rationale (see the prosecution history for Application 16/359,406). Specifically, the prior art of record does not reasonably teach determining, based on information indicating a support issue, a plurality of self-support actions that may be performed via a user device to resolve the support issue; sending an indication of the plurality of self-support actions to the user device; receiving information identifying one or more first actions performed via the user device, each first action of the one or more first actions being a self-support action of the plurality of self-support actions; based on inputting the information identifying the one or more first actions into a machine learning model, generating respective weights for the one or more first actions; generating a score for the communication based on the respective weights for the one or more first actions; determining a position for the communication in the queue based on the score in Roundtree discloses presenting self-service action options to a user waiting in a call queue, but does not generate weights or scores for actions and assign queue position on the basis of performed actions. Brown and Pridmore both disclose advancing placement in a queue based on weighted/scored actions, but said actions are not self-support actions, nor, in the case of Pridmore, even directed to resolving a support issue. None of the aforementioned references provide self-support actions (based on information provided by the user regarding a support issue) prior to placing the user in the queue based on scores for completed actions calculated by a machine learning model. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628. The examiner can normally be reached Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/IMAD HUSSAIN/Primary Examiner, Art Unit 2453